Citation Nr: 0626013	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-11 066	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected pulmonary tuberculosis.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
pulmonary tuberculosis.

3.  Entitlement to a compensable rating for service-connected 
pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected pulmonary tuberculosis, and coronary artery 
disease, to include as secondary to service-connected 
pulmonary tuberculosis, and denied his claim for a 
compensable rating for service-connected pulmonary 
tuberculosis.  In November 2004, the Board remanded the 
claims for additional development.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1958 to 
August 1960.

2.  On July 18, 2006, the Board was notified by the 
Nashville, Tennessee, RO, that the veteran died in June 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.






		
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


